          Case 3:20-cv-01103-SES Document 38 Filed 08/19/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN PEREZ,                              :    CIVIL NO.: 3:20-cv-01103
                                           :
                      Plaintiff,           :    (Magistrate Judge Schwab)
                                           :
                v.                         :
                                           :
OFFICER COLOMBO, et al.,                   :
                                           :
                      Defendants.          :

                                      ORDER
                                   August 18, 2021
      The plaintiff, Steven Perez, filed a motion for the appointment of counsel.

Doc. 33. For the following reasons, we will deny that motion.

      “Indigent civil litigants possess neither a constitutional nor a statutory right to

appointed counsel.” Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002).

Yet 28 U.S.C. § 1915(e)(1) provides that the court may request an attorney to

represent an indigent litigant in a civil case. While the court has broad discretion to

request an attorney to represent an indigent civil litigant, Tabron v. Grace, 6 F.3d

147, 153 (3d Cir. 1993), it may not require an unwilling attorney to accept an

appointment in a civil case, Mallard v. U.S. District Court, 490 U.S. 296, 310

(1989).
         Case 3:20-cv-01103-SES Document 38 Filed 08/19/21 Page 2 of 5




      “Appointing counsel for an indigent civil litigant is ‘usually only granted

upon a showing of special circumstances indicating the likelihood of substantial

prejudice to him resulting, for example, from his probable inability without such

assistance to present the facts and legal issues to the court in a complex but arguably

meritorious case.’” Parkell v. Danberg, 833 F.3d 313, 340 (3d Cir. 2016) (emphasis

in original) (quoting Smith-Bey v. Petsock, 741 F.2d 22, 26 (3d Cir. 1984)). But

“counsel should be appointed where an indigent plaintiff with a potentially

meritorious claim is not fully able to prosecute his or her own case in light of the

overall complexity of the case.” Shifflett v. Korszniak, 934 F.3d 356, 367 (3d Cir.

2019).

      The United States Court of Appeals for the Third Circuit has “outlined a

two-step process” that the court should follow when deciding whether to ask an

attorney if he or she will accept the responsibility of representing a pro se plaintiff.

Houser v. Folino, 927 F.3d 693, 697 (3d Cir. 2019). First, as a threshold inquiry,

the court must consider whether the plaintiff’s case has some arguable merit in fact

and law. Montgomery, 294 F.3d at 498-99. Second, if the plaintiff overcomes this

threshold hurdle, the court should consider other factors including: (1) the plaintiff’s

ability to present his or her own case; (2) the complexity of the legal issues; (3) the

degree to which factual investigation will be required and the plaintiff’s ability to

                                           2
          Case 3:20-cv-01103-SES Document 38 Filed 08/19/21 Page 3 of 5




pursue such investigation; (4) the degree to which the case is likely to turn on

credibility determinations; (5) whether the case will require testimony from expert

witnesses; and (6) whether the plaintiff can attain and afford counsel on his or her

own behalf. Parham v. Johnson, 126 F.3d 454, 457 (3d Cir. 1997). This list is not

meant to be exhaustive. Tabron, 6 F.3d at 157; see also Houser, 927 F.3d at 700

(“We have always emphasized that the Tabron factors are only a guidepost for

district courts in their exercise of the broad statutory discretion granted to them by

Congress. They are not exhaustive, nor are they each always essential.”). Rather,

the court must determine on a case-by-case basis whether the appointment of

counsel is warranted. Tabron, 6 F.3d at 158.

      When considering motions for appointment of counsel, there are also practical

considerations that a court must consider, such as the large number of prisoner civil

rights cases; “the lack of funding to pay appointed counsel; and the limited supply of

competent lawyers who are willing to undertake such representation without

compensation.” Tabron, 6 F.3d at 157. Because volunteer lawyer time is limited

and extremely valuable, the court should not request counsel to accept an

appointment indiscriminately. Id. Thus, “[t]he scarcity of pro bono counsel is

important, even if it is not among the delineated Tabron factors.” Houser, 927 F.3d

at 700.

                                           3
        Case 3:20-cv-01103-SES Document 38 Filed 08/19/21 Page 4 of 5




      Here, analysis of these factors leads us to conclude that counsel should not be

appointed now. There is only one claim—Perez’s claim that Officer Colombo

kicked him in the foot. Doc. 34 at 2. For purposes of analyzing Perez’s motion for

the appointment of counsel, we assume that his claim is not without merit, especially

at this early stage of these proceedings.

      Perez asserts that he cannot afford to pay an attorney and that his incarceration

limits his ability to litigate this case. Doc. 33 at 1. In particular, he notes COVID

restrictions, limited access to the law library, and his limited legal knowledge. Id.

While we understand that Perez as a pro se prisoner with limited education and skills

doubtless faces obstacles in this action, his filings thus far show that he understands

English, is literate, and can communicate effectively. He can present his own case.

In so concluding, we are cognizant of Perez’s contentions regarding COVID

restrictions. “While the Plaintiff notes that restrictions in the prison due to the

ongoing COVID-19 pandemic are limiting his ability to prepare his case, so too is

the pandemic challenging lawyers in this District in the practice of law.” In v.

Stroup, No. 1:19-CV-00224, 2020 WL 5424043, at *2 (W.D. Pa. Sept. 10, 2020).

And “[w]ith respect to Plaintiff’s concern regarding limited law library access, if he

requires extensions of time to respond to future pleadings and Orders requiring a

response, he may request such from the Court at the appropriate time.” Dudley v.

                                            4
         Case 3:20-cv-01103-SES Document 38 Filed 08/19/21 Page 5 of 5




Brown, No. 1:19-CV-1157, 2020 WL 5258483, at *3 (M.D. Pa. Sept. 3, 2020).

      Further, the legal issues in this case are not overly difficult or complex. As in

all cases, if the case goes to trial, credibility may be an issue, but at this point, we

cannot say that the case will be decided solely because of credibility. Further,

although credibility may be an important factor if this case proceeds to trial,

credibility generally is not an issue during the pretrial phases of the case. It is also

unlikely that expert testimony would be required in this case.

      Taking all these factors into consideration, we will deny Perez’s motion to

appoint counsel at this time without prejudice to re-examining this issue as this

litigation progresses.

      Accordingly, IT IS ORDERED that Perez’s motion (doc. 33) for the

appointment of counsel is DENIED.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            United States Magistrate Judge




                                            5
